Citation Nr: 9913136	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-38 817	)	DATE
	)
	)                                   

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's income exceeds the limit for 
entitlement to improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service  from January 1965 to October 
1968.  An appeal has been taken from a December 1994 decision 
by the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran's countable income exceeded 
the limit for entitlement to improved disability pension 
benefits. 

The regional office has based its decision in this case on 
the assumption that the veteran was entitled to pension at 
the higher aid and attendance level.  Such entitlement has 
never been established in a rating decision.  The Board will 
accordingly also consider the income limits for a veteran 
entitled to that level of pension, since it would permit the 
maximum income.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In November 1994, the veteran submitted a claim for 
improved disability pension benefits.  He indicated that he 
was in receipt of monthly Social Security benefits of $978 
and a union pension of $265 per month.  His daughter, 
[redacted], received Social Security benefits of $520 per month.  
The veteran also received child support payments of $120 per 
month.  

3.  On an eligibility verification report dated in February 
1996, the veteran indicated that he was in receipt of monthly 
Social Security of $1,097 and union pension of $265.  He 
reported $150 per year in interest income and $800 wages for 
[redacted].  He reported unreimbursed medical expenses of 
$1,577.  He stated that the Social Security for [redacted] and 
child support had ended in July 1995. 

4.  In June 1996, it was indicated that [redacted] had worked 
from June 1995 to June 1996 and had earned $828.  

5.  It was further reported that she had received interest of 
$350 in January 1996 from a certificate of deposit.  

6.  A school attendance form, dated in June 1996, reflected 
that [redacted] had enrolled in college in September 1995 and 
expected to graduate in June 1999.  

7.  In September 1997, the veteran indicated that in 1996 his 
Social Security benefits had been $1,055 per month and his 
union pension $265 per month.  He had received interest of 
$308.  He reported that [redacted] had received $916 in wages.  
He reported unreimbursed medical expenses of $2,684.  

8.  The veteran also reported in September 1997 that, in 
1997, his Social Security benefits had been $1,129 per month 
and his union pension $265 per month.  He reported that he 
had received $500 interest.  He listed unreimbursed medical 
expenses of $3,246.  

9.  The evidence establishes that the veteran's net countable 
annual income as of December 1994 exceeded $15,345.  

10.  The veteran's net countable annual income did not exceed 
$15,744, effective in December 1995 or $16,201, effective in 
December 1996. 


CONCLUSIONS OF LAW

1.  The veteran's net countable income exceeded the limit for 
entitlement to improved disability pension benefits, 
effective in December 1994.  38 C.F.R. §§ 1503, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).  

2.  The veteran's net countable income did not exceed the 
limits for entitlement to improved disability pension 
effective in December 1995 and December 1996.  38 U.S.C.A. 
§§ 1503, 1521, 5107; 38 C.F.R. §§ 3.23, 3.271, 3.272.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The maximum annual rate of improved disability pension for a 
veteran entitled to the aid and attendance allowance with one 
dependent child was $15,345, effective in December 1994.  
Effective in December 1995, the maximum rate was $15,744.  
Effective in December 1996, the maximum rate was $16,201.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension payable to the veteran 
(including increased pension for family members but excluding 
increased pension due to aid and attendance).  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.272.  

In the case of a child, any current work income received 
during the year is excluded from countable income to the 
extent that the total amount of such income does not exceed 
an amount equal to the sum of the lowest amount of gross 
income for which a Federal Income Tax Return must be filed 
and, if a child is pursuing a course of secondary education 
or vocational rehabilitation or training, the amount paid by 
the child for those educational expenses including the amount 
paid for tuition, fees, books and materials.  38 C.F.R. 
§ 3.272(j).  

In this case, the record reflects that when the veteran 
applied for improved disability pension in November 1994, he 
indicated that he was in receipt of Social Security benefits 
of $978 per month plus a union pension of $265 per month.  It 
was indicated that his daughter, [redacted], received Social 
Security benefits of $520 per month and the veteran received 
child support payments of $120 per month.  The Social 
Security benefits for [redacted] and child support payments were 
terminated when she reached age 18.  The veteran also 
reported unreimbursed medical expenses for the annualized 
period from November 1994 to November 1995 computed by the 
regional office to be $4,444.  However, even after the 
applicable portion of the unreimbursed medical expenses is 
deducted from the veteran's gross family income, his net 
countable family income was in excess of the maximum 
permitted for entitlement to improved disability pension for 
December 1994 or $15,345 for a veteran with one dependent 
child entitled to the aid and attendance allowance.

The record reflects that the veteran's November 1994 claim 
for improved disability pension was denied by the regional 
office in December 1994 due to excess income.  He did not 
appeal from that decision.  In February 1996, he submitted an 
eligibility verification report which may be considered a 
reopened claim for improved disability pension benefits.  
Thus, his eligibility for improved disability pension would 
depend on his net countable income for the period beginning 
in March 1996.  

The record discloses that the veteran has reported Social 
Security benefits of $1,055 per month in 1996 plus his union 
pension of $265 per month plus interest of $308 or a total of 
$16,148.  He indicated that [redacted] had wages of $916; 
however, her wages would be excluded from countable income 
under the provisions of 38 C.F.R. § 3.272.  He reported 
unreimbursed medical expenses for 1996 totaling $2,684.  When 
the applicable portion of the unreimbursed medical expenses 
of $2,144 is deducted from the veteran's gross income, his 
net countable family income as of March 1996 was $14,004.  
That is below the maximum permitted of $15,744 for a veteran 
entitled to the aid and attendance allowance with one 
dependent child effective in December 1995.  Thus, the 
veteran would be entitled to improved disability pension 
beginning in March 1996.  

The record discloses that for 1997, the veteran reported 
Social Security benefits of $1,129 per month plus his union 
pension of $265 and $500 in interest for a total of $17,228.  
When the applicable portion of the unreimbursed medical 
expenses of $2,691 is deducted from the gross income, his net 
countable income was $14,537.  That is below the maximum rate 
of $16,201 for a veteran with one dependent child entitled to 
the aid and attendance benefit effective in December 1996.  
Thus, the veteran would be entitled to improved disability 
pension for 1997.  

In arriving at its decision in this case, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  


ORDER

Since the veteran's income, beginning in March 1996, did not 
exceed the maximum, the appeal for entitlement to improved 
disability pension benefits is granted to the extent 
indicated, but is subject to further consideration by the 
regional office to determine whether he is medically 
qualified for pension at the aid and attendance level.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


